DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 contains the trademark/trade name Kevlar.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe branded kevlar and, accordingly, the identification/description is indefinite.
Claim 39 recites the limitation "first and second substantially plate-shaped end elements in line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
7.	Claim 23, 25-29, 31-34, 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. Patent No. 20160038881 A1)
Regarding claim 23, Yang discloses a device (See Yang, Figure 1) for filtering and separating a pressurized liquid mixture (See Yang, [0005], solution flow) by means of membranes (See Yang, Figure 2, Item 50), the device (See Yang, Figure 1) comprising a pressure-tight container in which the membranes (See Yang, Figure 2, Item 50) are received in a pressure-tight manner, and at least one intake (See Yang, Figure 2, Item 21) for the mixture, as well as at least one outlet (See Yang, Figure 2, Item 22) for a permeate separated from the mixture by means of the membranes(See Yang, Figure 2, Item 50), and at least one outlet for a retentate (See Yang, Figure 2, Item 30, removable Item 30 to get to filtrate), wherein the pressure-tight container is made of a plastic (See Yang, [0033]).  
Regarding claim 25, Yang discloses all of the elements of claim 23 wherein the plastic is composed of aramid [poly(1,4- phelene terephthalamide)]. (See Yang, [0033])
Regarding claim 26, Yang discloses all of the elements of claim 23, wherein the plastic is composed of Kevlar. (See Yang, [0033], branded kevlar)
Regarding claim 27, Yang discloses all of the elements of claim 23, wherein the device according to claim 23, wherein the plastic is reinforced by fibers. (See Yang, [0033])
Regarding claim 28, Yang discloses all of the elements of claim 23 and 27, wherein the reinforcement fibers are composed of glass fibers. (See Yang, [0033])
Regarding claim 29, Yang discloses all of the elements of claim 23 and 27, wherein the reinforcement fibers are composed of carbon fibers. (See Yang, [0033])
Regarding claim 31, Yang discloses all of the elements of claim 23, wherein the container forms a tube-shaped element with a substantially circular cross section. (See Yang, Figure 1, [0039])

Regarding claim 33, Yang discloses wherein the outlet (See Yang, Figure 2, Item 22, outlet) for the permeate generated by or in the membrane elements (See Yang, Figure 2, Item 50, membrane) is formed on a second end element (See Yang, Figure 2, Item 10 lower section) that can be received in the container at a second open end (See Yang, Figure 2, Item 30).  
Regarding claim 34, Yang discloses all of the elements of claim 23, wherein the outlet (See Yang, Figure 2, Item 22, outlet) for the retentate conducted through membrane elements (See Yang, Figure 2, Item 50, membrane) is and exiting the device is formed on a second end element (See Yang, Figure 2, Item 10 lower section) that can be received in the container at a second open end (See Yang, Figure 2, Item 30). 
Regarding claim 39, Yang discloses all of the elements of claim 23, 32, and 33, wherein the first (See Yang, Figure 3, Item 11) and second (See Yang, Figure 3, Item 33) substantially plate-shaped end elements each has a groove (See Yang, Figure 3, Item 11, groove) encompassing its radial circumferences for receiving a sealing element (See Yang, Figure 3, Item 33, sealing plate).  
Regarding claim 40, Yang discloses all of the elements of claim 23, wherein the membranes are configured in the container in the form of a coiled membrane unit.  (See Yang, [0053], filament winding the body)
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
24 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S. Patent No. 20160038881 A1) and further in view of Stolarik et al. (U.S. Patent No. 2011192781)
Regarding claim 24, Yang discloses all of the elements of claim 23 except wherein the plastic is composed of epoxy resin.  Stolarik discloses wherein the plastic is composed of epoxy resin (See Stolarik, [0027]).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Stolarik wherein the plastic is epoxy resin to prevent rupture despite substantial internal pressures within the housing. (See Stolarik, [0027])
10.	Claim 30, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S. Patent No. 20160038881 A1) and further in view of Prouty et al.( U.S. Patent No. 20110233126 A1)
Regarding claim 30, Yang discloses all of the elements of claim 23, except wherein the plastic is composed of polyvinyl chloride (PVC). Prouty discloses wherein the plastic is composed of polyvinyl chloride (PVC). (See Prouty, [0038]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Prouty wherein the plastic is polyvinyl chloride to be capable of withstanding high pressures and corrosive environments in the filtering systems (See Prouty, [0038]).
Regarding claim 36, Yang discloses all of the elements of claim 23, 32, and 33, except wherein multiple modules comprised of membrane elements that can be inserted and received in an interior of the container can each be releasably secured at both open ends of the container with a sealing ring, which releasably engages in a respective circumferential groove formed on a circumference of the interior of the container.  Prouty discloses wherein multiple modules comprised of membrane elements (See Prouty, Figure 2 & 3, [0006]) that can be inserted and received in an interior of the container (See Prouty, Figure 2 & 3, Item 109) can each be releasably secured at both open ends (See Prouty, Figure 1-3) of the container with a sealing ring (See Prouty, Figure 1-3, Item 118), which releasably engages in a respective circumferential groove formed on a circumference of the interior of the container (See Prouty, Figure 1-3, [0036], grooves extending circumferentially around the perimeter of the seal plate).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 37, Yang in view of Prouty discloses all of the elements of claim 36, except wherein a disk-shaped adjustment flange is located between a sealing ring at the first open end of the container and a first pressure element.  Prouty discloses wherein a disk-shaped adjustment flange (See Prouty, Figure 4, Item 227, 229, 231) is located between a sealing ring (See Prouty, Figure 4, Item 236, 238) at the first open end of the container (See Prouty, Figure 4, Item 209) and a first pressure element (See Prouty, Figure 4, Item 214).  
Regarding claim 38, Yang in view of Prouty discloses all of the elements of claim 37, except wherein the adjustment flange has numerous axial threaded holes parallel to an axis of the container.  Prouty discloses wherein the adjustment flange has numerous axial threaded holes parallel to an axis of the container (See Prouty, Figure 4, Item 227, 229, 231, holes parallel to tube).  
11.	Claim 35, 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S. Patent No. 20160038881 A1) and further in view of Fruetsche (DE 20 2008 014306 U1, see machine translation cited below).
Regarding claim 35, Yang discloses all of the elements of claim 23, 32, 33, except wherein a first pressure element and a second pressure element are each placed on top of the first and second end elements at the respective open ends, such that they bear on the first and second end element, respectively.  Fruetsche discloses wherein a first pressure element (See Fruetsche, Figure 2, Item 40) and a second pressure element (See Fruetsche, Figure 2, Item 45) are each placed on top of the first (See Fruetsche, Figure 2, Item 40) and second end elements (See Fruetsche, Figure 2, Item 45) at the respective open ends, such that they bear on the first (See Fruetsche, Figure 2, Item 40) and second end element (See Fruetsche, Figure 2, Item 45), respectively.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Fruetsche for the pressure elements to achieve operating pressures up to 200 bars, therefore capable of withstanding high pressures (See Fruetsche, [1]).
Regarding claim 41, Yang discloses all of the elements of claim 23, except wherein the membranes are configured in the container in the form of a flat membrane unit, wherein the flat 
Regarding claim 42, Yang discloses all of the elements of claim 23, except wherein the membranes form a pillow membrane.  Fruetsche discloses wherein the membranes form a pillow membrane (See Fruetsche, Figure 2, Item F).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Fruetsche to separate the liquid mixture such that it meanders back and forth in its pathway.
Regarding claim 43, Yang discloses all of the elements of claim 23, 40, except wherein a tensioning bolt passes axially through the membrane unit.  Fruetsche discloses wherein a tensioning bolt passes axially through the membrane unit (See Fruetsche, Figure 2, Item 2). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Fruetsche to provide an average support of the pressure tube (See Fruetsche, [4, English translation])
Regarding claim 44, Yang discloses all of the elements of claim 23, 40, 43, except wherein the permeate exiting the membranes is conveyed to the permeate outlet through the tensioning bolt.  Fruetsche discloses wherein the permeate exiting the membranes (See Fruetsche, Figure 1, Item 9) is conveyed to the permeate outlet through the tensioning bolt (See Fruetsche, Figure 2, Item 40).  ). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Fruetsche to provide so that the tie rod can be pushed and sufficient residual area for the drainage of the permeate (See Fruetsche, [Description]).
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.                                                                                                                                                                                                          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MOHAMED ABDO MANA ALQADHI/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779